Citation Nr: 1629583	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for neurodermatitis. 

2.  Entitlement to service connection for a respiratory disability, to include as secondary to a service-connected disability, to exposure to herbicides, or to exposure to contaminated water. 

3.  Entitlement to service connection for a prostate disability, to include as secondary to a service-connected disability, to exposure to herbicides, or to exposure to contaminated water.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, or posttraumatic stress disorder (PTSD), also to include as secondary to a service-connected disability, to exposure to herbicides, or to exposure to contaminated water.

5.  Entitlement to service connection for a cognitive disability, to include as secondary to a service-connected disability, to exposure to herbicides, or to exposure to contaminated water.

6.  Entitlement to service connection for a shrapnel wound to the neck. 

7.  Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2015, the Board remanded the issues for further development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran claimed an increase in his neurodermatitis.  Additionally, during the course of the appeal, the Veteran has been service connected for additional disabilities and presented argument that he is incapable of even basic self-care due to these disabilities.  As such, the Board finds that a claim for a TDIU is within its jurisdiction under the guidelines in Rice and it has therefore been added to the title page.  

The issues of entitlement to service connection for a cognitive disability, entitlement to SMC based upon the need for regular aid and attendance or due to housebound status, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neurodermatitis manifested with dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, but without dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or dermatitis requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.

2.  The Veteran does not have a respiratory disability that is causally related to service, manifested during service, or is causally related to or aggravated by the Veteran's service-connected disabilities.  

3.  The Veteran does not have a prostate disability that is causally related to service, manifested during service, or is causally related to or aggravated by the Veteran's service-connected disabilities.

4.  The Veteran has a diagnosis of PTSD that is causally related to his fear of hostile military or terrorist activity during active service.  

5.  The scar on the Veteran's neck did not manifest during service and is not causally related to service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

3.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

4.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a shrapnel wound to the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim. 

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The record shows that through a VCAA letters dated October 2010, December 2010, and November 2015, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Board remanded the issues in June 2015 to obtain any outstanding treatment records and to afford the Veteran with a VA examination that addressed the severity of his neurodermatitis and the cause of his other disabilities.  The Veteran was afforded VA examinations in December 2015.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded VA examinations in December 2010 and  December 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Higher Initial Rating - Neurodermatitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's neurodermatitis is rated under Diagnostic Code 7806 for dermatitis or eczema.  Under that regulation, dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent disability.  Dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating.  Dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  38 C.F.R. § 4.118.

The Veteran's neurodermatitis is rated at 10 percent throughout the period on appeal.  To receive a higher disability rating the evidence must show dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Veteran's treatment records do not show any use of corticosteroids or immunosuppressive drugs for his neurodermatitis.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted neurodermatitis with symptoms of pruritis.  The Veteran used cream daily but did not use corticosteroids or immunosuppressives.  The Veteran's neurodermatitis covered less than 5 percent of exposed areas and greater than 5 percent, but less than 20 percent of total body area.
The Veteran was afforded another VA examination in December 2015.  The examiner noted a diagnosis of neurodermatitis.  The Veteran's condition was present more or less continuously.  The Veteran was treated with a daily over the counter moisturizer and over the counter topical antibiotic as needed.  The Veteran's disability caused erythematous macules on the back of the neck without scarring.  The Veteran has not received any oral or systemic treatments.  The examiner found that dermatitis covered five percent to less than 20 percent of the total body area and less than 5 percent of the exposed area.  The examiner noted only a mild work impairment due to itching and occasional pain.    

The criteria for rating under Diagnostic Code 7806 also notes that dermatitis may be rated as disfigurement of the head, face, or neck, or under scars, depending on the dominant disability.  38 C.F.R. § 4.118.  To receive a higher disability rating for scars, the Veteran's scars must be deep, unstable, or painful.  The December 2015 VA examiner noted scars of the forearms associated with neurodermatitis.  The scars were confluent and too numerous to count.  The scars were not painful or unstable.  The area involved measured 20 by 6 cm on the right arm and 22 by 10 cm on the left arm.  The scars were superficial and non-linear. The Veteran's scars were not deep, unstable, or painful.  Therefore, a higher disability rating for neurodermatitis based upon the Veteran's scars is not warranted.  

As the record contains no evidence of dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs, the Board finds that the manifestations of the Veteran's neurodermatitis do not more nearly approximate the criteria for a disability rating in excess of 10 percent throughout the period on appeal.  




Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's neurodermatitis is manifested by dermatitis that covers at least 5 percent but less than 20 percent of the entire body.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of neurodermatitis symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus type II with erectile dysfunction, coronary artery disease, and neurodermatitis, .  The evidence does not suggest that there are any effects of the combination of these disabilities that are not already accounted for in the individually assigned ratings.  Therefore, further discussion in this regard is not warranted.

Service Connection - Laws and Regulations

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Psychoses are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013)

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Herbicide Exposure

The Veteran contends that his respiratory and prostate disabilities may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

The Board notes that the record does not contain any diagnosis related to the prostate or respiratory system that matches any disease listed in 38 C.F.R. § 3.309(e).  Specifically, the Veteran does not have prostate or respiratory cancer.  Therefore, the Veteran is not entitled to presumptive service connection based upon exposure to herbicides during service.  

Service Connection - Respiratory

The Veteran asserts that he has a respiratory disability that is causally related to service.  Although the Veteran's respiratory disability is not presumptively related to herbicide exposure, the Board must address service connection on a direct or secondary basis. 

Service treatment records are silent for any complaint, treatment, or diagnosis of a respiratory disability.  

Post-service, the Veteran's VA treatment records show a history of sarcoidosis and severe dyspnea on exertion.  An October 2010 VA treatment records specifically noted a history of pulmonary sarcoidosis most likely from being stationed in North Carolina in the past, however, pulmonary lesions have been quiet for years.  

The Veteran was afforded a VA examination in December 2015.  The examiner found that it is less likely than not that any respiratory disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water or was caused or aggravated by a service-connected disability, to include neurodermatitis, coronary artery disease, diabetes mellitus type II, and peripheral neuropathy of the bilateral lower extremities because there is no documented history and no likely pathophysiological mechanism accounting for such a relationship.  The Veteran's respiratory conditions are sarcoidosis and asthma and there is no apparent historical or pathophysiological relationship between these conditions and the Veteran's military service.  

When weighing the October 2010 VA treatment record with the December 2015 VA examination, the Board finds that the December 2015 examination is more probative than the October 2010 statement.  The statement that his pulmonary sarcoidosis was most likely from being stationed in North Carolina in the past was made in the middle of a neurological examination that otherwise had little to do with the Veteran's respiratory disabilities.  Additionally, the October 2010 VA examiner did not provide any details or rationale for such a statement.  The December 2015 examiner, rather, performed a thorough examination and review of the Veteran's record, specifically examining the respiratory disabilities and treatment history.  Therefore, the weight of the evidence shows that the December 2015 VA examiner's opinion is more probative.  

While the Veteran believes that he has a respiratory disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of respiratory disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his respiratory disabilities is not competent medical evidence.  Moreover, whether any symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his respiratory disabilities is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claims of service connection for respiratory disability.  As the preponderance of the evidence is against the claim for service connection for a respiratory disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Prostate

The Veteran contends that he has a prostate disability that is causally related to service.  Although the Veteran's prostate disability is not presumptively related to herbicide exposure, the Board must address service connection on a direct or secondary basis.

The Board acknowledges that the Veteran has been diagnosed with an enlarged prostate.  

Service treatment records are silent for any complaints, treatment, or diagnosis of a prostate disability.  

Post-service treatment records show that the Veteran was diagnosed with an enlarged prostate.  He was placed on two medications for treatment of a prostate disorder.

The Veteran was afforded a VA examination in December 2015.  The examiner diagnosed benign prostatic hyperplasia.  The Veteran reported that he first experienced urinary symptoms four years prior.  The enlarged prostate was found in 2011 and the Veteran was started on medication.  The examiner reviewed the Veteran's treatment records and claims file, provided a physical examination, and determined that it is less likely than not that any prostate disability began during service, was caused by service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicides and exposure to contaminated water.  He also found that it was not caused or aggravated by a service-connected disability.  He based his opinions on the lack of a documented history and no likely pathophysiological mechanism accounting for such a relationship.  

Again, the Board notes that, while the Veteran believes that he has a respiratory disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a prostate condition are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his prostate disability is not competent medical evidence.  Moreover, whether any symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his prostate disability is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner, made after review of the Veteran's statements, to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran did not have a prostate disability or symptoms of a prostate disability during service.  The Veteran's prostate disability first manifested many decades after separation from service.  The VA examiner opined that the Veteran's prostate disability is not causally related to service or causally related to or aggravated by a service-connected disability.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claims of service connection for prostate disability.  As the preponderance of the evidence is against the claim for service connection for a prostate disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - PTSD

The Veteran asserts that he has a psychiatric disability that manifested during service or is causally related to service.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran submitted multiple stressor statements, but in January 2016, the VA found that the Veteran had not provided enough information to verify the stressors.  The Board notes, however, that the Veteran served in country during the Vietnam War era and has provided statements that he was exposed to mortar fire during that time.   

The Veteran's service treatment records do not show complaints, treatment, or diagnosis of a psychiatric disability.  The Veteran's June 1974 separation report of medical examination does not indicate whether the Veteran's was psychiatrically normal or abnormal.  

The Veteran's post-service treatment records show a diagnosis of chronic PTSD as well as a history of major depressive disorder with psychosis.  

In December 2015, the Veteran was afforded a VA examination.  The VA examiner diagnosed the Veteran with PTSD, combat related.  The examiner noted that the onset of the Veteran's symptoms followed his deployment to Vietnam.  The examiner also determined that the Veteran's stressors are adequate to support a PTSD diagnosis and that his symptoms of PTSD are by onset and contents at least as likely as not etiologically related to the Veteran's fear of hostile military or terrorist activity while serving on active duty.  The examiner specifically noted that the Veteran's stressor is related to the Veteran's fear of hostile military or terrorist activity and is adequate to support the diagnosis of PTSD.  

The weight of the evidence shows that the Veteran has a diagnosis of PTSD.  Additionally, the post-service medical evidence indicates that it is related to experiences in Vietnam, specifically to his fear of hostile military or terrorist activity. Giving the Veteran the benefit of the doubt, the Board finds that being exposed to mortar fire is consistent with the circumstances of the Veteran's service.  As the Veteran has a confirmed diagnosis of PTSD that is related to his fear of hostile military or terrorist activity and is causally related to his active duty service, service connection for PTSD must be granted.    

Service Connection - Shrapnel Wound of the Neck

The Veteran contends that the scar on his neck is the result of a shrapnel wound during service.  Specifically, during the April 2015 hearing before the Board the Veteran reported that the mortar fire blast moved his helmet back causing a scar on the back of his neck.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a neck wound.  The Veteran's June 1974 separation report of medical examination noted other identifying body marks, scars, and tattoos, to include a scar on the left foot, but did not note a scar on the neck.  

Post-service treatment records are silent for complaints or treatment for residuals of a neck wound.  

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran has a slightly hypopigmented linear scar on the back of the neck extending diagonally into the upper back measuring 7.5 by 0.3 cm.  The examiner opined that it is less likely than not that the Veteran has any current residuals to include a scar related to an in-service shrapnel wound to the neck because unfortunately service treatment records appear to contain no reference to such an injury or condition.  The examiner noted that the etiology of the scar on the back of the neck currently remains indeterminate.

The Board finds that the Veteran's more recently-reported history of a shrapnel wound during active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, the service separation examination report reflects that the Veteran was examined and, although other scars were noted, no scar to the neck or injury of the neck was found.  The examiner's in-service findings at the time of service separation re more contemporaneous to service, and therefore are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board has weighed the Veteran's statements and the evidence of record and finds that the Veteran's current recollections are of lesser probative value than the separation examination that specifically noted other scars.  For this reason, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for a respiratory disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 10 percent for neurodermatitis is denied. 

Entitlement to service connection for a respiratory disability is denied. 

Entitlement to service connection for a prostate disability is denied.  

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a shrapnel wound of the neck is denied.





REMAND

The Veteran has claimed as cognitive disorder in addition to his psychiatric disability.  The Veteran's records show that a November 2015 treating examiner could not provide a diagnosis and noted that the Veteran should see the dementia expert for cognitive assessment.  The December 2015 VA examiner cited that neurological examination in determining that he could not render an opinion beyond mere speculation regarding any etiological or aggravating factors with respect to the Veteran's cognitive impairments.  As the evidence notes that additional information may assist in determining the nature of the Veteran's cognitive impairments, the Board finds that a new VA examination should be provided with a dementia expert.  

Additionally, as noted above, service connection has been granted for a psychiatric disability.  The examiner should address any secondary or aggravating factors relating the Veteran's cognitive disorder to his PTSD.  

The Board notes that the issues of SMC for aid and attendance or housebound and entitlement to TDIU are inextricably intertwined with the remanded claim for cognitive disorder and with the rating of the Veteran's PTSD.  After the development requested above, the RO should make a determination regarding any cognitive disorder provide a new assessment of the Veteran's need for aid and attendance and for his ability to obtain and maintain substantially gainful employment that addresses only his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination related to his cognitive disorder with a dementia expert as requested by the November 2015 VA treating examiner.  The expert should review the claims file, provide a diagnosis for any cognitive disorder, and address the following:
a.)  The examiner should determine if it is at least as likely as not (50 percent probability or more) that the Veteran has a cognitive disorder that began in service, was caused by service,or is otherwise related to service.

b.)  If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a cognitive disorder that was caused or aggravated by the Veteran's service-connected psychiatric disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

c.)  The examiner is also requested to evaluate and discuss the functional effects that the Veteran's service-connected disabilities, specifically diabetes mellitus type II, PTSD, peripheral neuropathy of the upper and lower extremities, coronary artery disease, and neurodermatitis, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veterans occupational and educational background, but should not consider his age or any non-service-connected disabilities.

d.)  Finally, the examiner should address whether the Veteran's service-connected disabilities, specifically diabetes mellitus type II, PTSD, peripheral neuropathy of the upper and lower extremities, coronary artery disease, and neurodermatitis, as well as any cognitive disorder found to be causally related to service or to a service-connected disability, render the Veteran in need of regular aid and attendance of another person or render him housebound.
A complete rationale for any opinion offered should be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection, SMC, or TDIU may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


